Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas

Dear Sir:                Opinion No. O-5204
                         Re: Duty of Comptroller of'Public
                              Accounts to issue certificate
                              of payment of inheritance taxes
                              paid to local tax collector
                              but not remitted to Comptroller,
                              and related questions.


             In your letter of -April 9, 1943, you enclosed
photostatic copy of the original receipt of the Tax Collector
of Bexar County, dated December 1,,1925, receipting
of tiO8.00 inheritance taxes. You stated that only P ?$~~~
of'this amount was ever received by you. Since you are re-
quested to execute a certificate that all such taxes were
paid, you desire the opinion of this department as to the
proper reply to make to this request.

             Article 7132 provides:

             "All taxes received under this law by any
        executor,administrator or trustee, shall be paid by
        him to the tax collector of the county whose county
        court has jurisdiction of the estate of the decedent.
        Upon such payment, the collector shall make dupli-
        cate receipts thereof and shall deliver one to the
        party making payment, the other he shall send to the
        amount thereof and shall countersign and affix his
        seal to such receipt and transmit-same to the party
        making payment. Acts 1923, 2nd C. S,, p. 63."
             Apparently these taxes were properly paid to
the Tax Collector of Bexar County, and he issued his official
receipt therefor. However, the photostatic copy of the re-
ceipt handed us.does not appear to have been countersigned
Honorable George H. Sheppard -- Page 2 O-5204



by the duly elected, qualified and acting Comptroller
of Public Accounts.

             Tax receipts are admissible to prove payment
of taxes. Deen v0 Wills, 21 Texas 642. But if the taxes
are not actually paid, the taxing authority may recover the
same even though tax reqipts are made out snd’delivered.
Graves v. Bullen, 115 5. W. 1177, City of Georgetown v. Jones,
73 5. w. 22.

              ‘With the tax receipt now in the possession of
the t axp~?yer, we are of the opinion that he can successfully
resist any suit to collect these taxes, unless the taxing
authority can produce evidence that such taxes were not actually
paid. But we are unable to find any statute making it your
dutv to issue certificates of the payment of taxes not actually
received by you. It is true that the taxpayer paid the inheri-
tance taxes in question to the proper official, but he did
not follow the statute and receive a receipt countersigned by
the then Comptroller.    The requested certificate is for the
convenience of the taxpayer, but we are of the cpinicn that
you are under no legal duty to issue such certificate.

                                 Yours very   truly

                         ATTORNEY GENERAL OF TEXAS



                            BY   Thos. B. Duggan, Jr.
                                              Assistant




TBD/pw--pam

APPROVED APR 28 1943
GERALD C. MANN
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
BY BWB, CHAIRMAN